 



Exhibit 10.2
AMENDMENT TO THE
OXFORD INDUSTRIES, INC.
LONG-TERM STOCK INCENTIVE PLAN
April 2, 2007
          WHEREAS, Oxford Industries, Inc. (the “Company”) adopted the Oxford
Industries, Inc. Long-Term Stock Incentive Plan (as amended, supplemented and
restated as of October 10, 2006, the “Plan”);
          WHEREAS, capitalized terms used herein and not otherwise defined
herein shall have the respective meanings ascribed to them in the Plan; and
     WHEREAS, the Company desires to amend the Plan, as of the date first set
forth above, to specify that the Committee shall make or provide for certain
adjustments in Shares covered by outstanding Awards and/or certain other
adjustments that are equitably required in order to prevent dilution or
enlargement of the rights of Participants that otherwise would result from an
equity restructuring (as contemplated pursuant to the Code and the regulations
promulgated thereunder).
     NOW, THEREFORE, Section 10 of the Plan shall be, and it hereby is, amended
and restated to read in its entirety as follows:

   
“Adjustments. The Committee shall make or provide for such adjustments in the
(a) number of Shares covered by outstanding Options, Stock Appreciation Rights,
Restricted Shares and Restricted Share Units granted hereunder, (b) prices per
share applicable to such Options and Stock Appreciation Rights, and (c) kind of
Shares covered thereby, as the Committee in its sole discretion may in good
faith determine to be equitably required in order to prevent dilution or
enlargement of the rights of Participants that otherwise would result from
(x) any stock dividend, stock split, recapitalization or other change in the
capital structure of the Company, (y) any merger, consolidation, spin-off,
spin-out, split-off, split-up, reorganization, or partial or complete
liquidation or other distribution of assets (other than a normal cash dividend),
or (z) any other event which would constitute an equity restructuring (as
contemplated pursuant to the Code and the regulations promulgated thereunder).
Without limiting the foregoing, the Committee may make or provide for such
adjustments in the (a) number of Shares covered by outstanding Options, Stock
Appreciation Rights, Restricted Shares and Restricted Share Units granted
hereunder, (b) prices per share applicable to such Options and Stock
Appreciation Rights, and (c) kind of Shares covered thereby, as the Committee in
its sole discretion may in good faith determine to be equitably required in
order to prevent dilution or enlargement of the rights of Participants that
otherwise would result from (x) any combination or exchange of Shares, (y) any
issuance of rights or warrants to purchase securities or (z) any other corporate
transaction or event having an effect similar to any of the foregoing. Moreover,
in the event of any such transaction or event, the Committee may provide in
substitution for any or all outstanding Awards under this Plan such alternative
consideration as it may in good faith determine to be equitable under the
circumstances and may require in connection therewith the surrender of all
Awards so replaced. The Committee may also make or provide for such adjustments
in the number of Shares specified in Section 3 of this Plan as the Committee in
its sole discretion may in good faith determine to be appropriate in order to
reflect any transaction or event described in this Section 10.”

 



--------------------------------------------------------------------------------



 



    Except as specifically amended herein, the terms of the Plan shall remain in
full force and effect.

IN WITNESS WHEREOF, the Company has caused this Amendment to the Plan to be
executed as of the date first set forth above.

            OXFORD INDUSTRIES, INC.
      By        /s/ Thomas C. Chubb III         Name:   Thomas C. Chubb III     
  Title:   Executive Vice President     

 